MEMORANDUM OPINION
PER CURIAM.
Petitioner filed a motion to vacate her sentence pursuant to 28 U.S.C. § 2255 based on a claim that she was denied effective assistance of counsel. The district judge, who had presided over her trial, denied the petition.
Having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in denying the writ.
Because the reasoning which supports its decision has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the order of the district court is affirmed upon the reasoning employed by that court in its Memorandum and Order filed on October 18, 2001.